Citation Nr: 0821491	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-17 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and veteran




ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1969 until June 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  The Board notes that the veteran's 
claims folder was subsequently transferred to the Chicago, 
Illinois RO.  

The veteran presented testimony at a Video Conference hearing 
in May 2008 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was placed in the claims 
folder.  


FINDING OF FACT

Competent clinical evidence of record establishes that, 
throughout the rating period on appeal, the veteran's PTSD 
has been manifested by depression, nightmares, intrusive 
thoughts, intermittent inability to perform activities of 
daily living, disorientation to time and place, and memory 
loss, and is productive of total occupational and social 
impairment.  




CONCLUSION OF LAW

The criteria for a 100 percent rating for post-traumatic 
stress disorder (PTSD) have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.129, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

The Board also recognizes that the appellant, in her May 2006 
substantive appeal, states that the veteran's condition has 
worsened.  VA's General Counsel has held that when it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995).  
In this case, an additional examination has not been ordered.  
However, as the Board is granting the full benefit sought on 
appeal, VA's failure to provide an additional examination is 
not prejudicial to the veteran.  

Legal Criteria and Analysis 

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific disabilities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate Diagnostic Codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. § 3.102 (2007).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

However, the Court recently held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The veteran was originally granted service connection for 
PTSD under Diagnostic Code 9411 in a September 2001 rating 
decision.  He was assigned an evaluation of 50 percent, 
effective September 12, 2000, the date of claim.  The 
veteran's 50 percent rating was continued in the April 2005 
rating decision on appeal.  The appellant contends that the 
severity of the veteran's condition warrants a higher 
evaluation.  

Under Diagnostic Code 9411, an evaluation of 50 percent for 
PTSD is appropriate where the veteran suffers from 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  An 
evaluation at the next highest rating level, 70 percent, is 
appropriate where the veteran suffers from occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.  

In order to achieve the next-higher 100 percent rating (the 
maximum schedular rating), the evidence must demonstrate 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

As the veteran's claim for an increased rating was received 
on August 7, 2004, the rating period for consideration on 
appeal is from August 7, 2003.  38 C.F.R. § 3.400 (2007).  
Consideration must be given to whether an increased rating is 
warranted at any time during the appeal period.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The record contains VA treatment records for the period on 
appeal.  In August 2003, the veteran was seen for medication 
and symptom monitoring at the VA Medical Center in Marion, 
Illinois.  Upon observation, the veteran's hygiene was 
lacking, his hair uncombed, and he was unshaven.  He was 
alert and oriented with good memory.  His mood was anxious 
and his thought content was relevant.  No suicidal or 
homicidal ideations were noted.  The veteran voiced that his 
new medication was helping and that he had more energy.  
Additionally, he was sleeping each night without the use of 
Trazodone and had a good appetite.  The veteran stated that 
he was unable to shake blues without assistance in the last 7 
days.  He also stated he was depressed at least twice in the 
last 7 days, although he had a negative depression screen.  
The clinical nurse assigned the veteran a Global Assessment 
of Functioning (GAF) score of 50/55.  In December 2003, the 
veteran was observed to be in a similar mental state.  
However, he voiced that he was having periods of being low, 
and didn't feel like his medication was working.  The veteran 
pulled out his own tooth the day before and was having 
soreness, but did not want to go to the dentist.  

VAMC treatment records demonstrate that, by July 2004, the 
veteran had improved hygiene and was clean shaven.  However, 
his mental status continued as previously noted, and the 
veteran reported having low energy levels despite his daily 
medication.  Again, the veteran was observed to be clean 
shaven and with better hygiene in October 2004.  His mental 
status remained stable, although his mood was noted as 
euthymic/congruent.  Depression screening was also positive.  
The veteran reported being compliant with medications.  He 
was smiling more during conversation, gained a little weight, 
and was trying to stay busy at home.  Finally, in November 
2004, the veteran stated that his PTSD was stable for quite 
some time.  He denied dreams, decompensation of mood, 
suicidal ideations, hallucinations, delusions, or problems 
with his appetite.  He was sleeping okay and did work in his 
shed.  The veteran reported being more social, going for 
walks and hanging out with friends.  The veteran was observed 
to be alert and oriented, with appropriate behavior.  He was 
pleasant and cooperative, with no agitation or anxiety noted.  
His speech was clear, coherent, and relevant, and there was 
no evidence of hallucinations, delusions, or suicidal or 
homicidal ideations.  His mood was mildly dysphoric, but he 
did smile and laugh during the interview.  

The veteran was also afforded a VA examination in February 
2005.  At that time, the veteran reported that in the past 
year, he had been getting more depressed.  He wanted to sleep 
all the time, and as the sleep he was getting was not good, 
he felt tired all the time as well.  He was not motivated to 
do anything and had lost interest in doing things, such as 
hunting, although he reported watching TV and going for walks 
in good weather.  The veteran continued to have nightmares, 
although it had been 2 months since his last nightmare.  When 
he had nightmares, he woke up sweating, anxious, and nervous, 
and it took him a long time to calm down.  He reported 
intrusive memories of his combat experiences several times a 
week and could not stand watching violent shows on TV.  He 
avoided people and did not answer the door.  His interaction 
with others was limited.  While he had 2 'true friends' whom 
he generally saw weekly, he had not seen them since the 
previous year.  The veteran felt that his previous treatment 
"started out helping but lately doesn't help all that 
much."  The veteran reported that there have been times that 
he tried to make some money by helping others on their farms, 
but simply could not do it, due to stress and finding himself 
out of breath.  

Upon observation at his February 2005 VA examination, the 
veteran's thought process was negatively impacted by problems 
with concentration.  He was understandable, but had a hard 
time keeping track of things when responding.  He complained 
of having problems with his memory and at times did seem to 
find it hard to recall information.  There were no signs of 
delusions, hallucinations, or other gross symptoms of active 
psychosis.  The interactive session was grossly within normal 
limits and no inappropriate behavior was noted.  The veteran 
denied suicidal or homicidal thoughts and ideation, and no 
obsessive thought patterns or ritualistic compulsive behavior 
was observed.  The veteran was significantly disoriented, and 
displayed memory problems.  The rate and flow of speech was 
somewhat slow, but there were no grossly irrelevant illogical 
obscured speech patterns.  The veteran did not have panic 
attacks, but had near panic levels of anxiety at times.  He 
had a depressive affect, but had not displayed any impulse 
control problems in the past year.  His GAF score was 51.

Based on the evidence of record, the Board finds that a 100 
percent rating for PTSD is warranted for the appeal period.  
The evidence reflects that, while the veteran initially 
responded to treatment, he quickly deteriorated.  In 
reviewing the 100 percent criteria, the Board observes that 
the veteran has shown an intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene).  He is disoriented and exhibits memory 
problems.  He experiences persistent nightmares, intrusive 
thoughts, near panic levels of anxiety, and continuous 
depression.  While he reports having 2 friends, the veteran 
has not interacted with them in some time.  He is socially 
isolated, living alone, and not answering the door.  He is 
unable to work full time.  The Board notes that ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after the 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App 436 (2002).  In 
this case, while the veteran does not exhibit all the 
symptoms listed in Diagnostic Code 9411, the evidence 
reflects that he is suffering from total occupational and 
social impairment.  Thus, the Board finds that, on the whole, 
the veteran's symptoms more accurately reflect an evaluation 
of 100 percent, the maximum schedular rating available.  
Consistent with the above, the Board notes that the veteran 
has been assigned a legal custodian.

The veteran was assigned Global Assessment of Functioning 
(GAF) scores of 50, 51 and 55 upon examination.  GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed. 1994)).  According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV), a GAF score of 81 to 90 reflects absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). A GAF score of 
71 to 80 indicates the examinee has, if at all, symptoms that 
are transient or expectable reactions to psychosocial 
stressors but no more than slight impairment in social, 
occupational or school functioning.  A GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning (e.g. no friends, unable to keep a job).  
See Quick Reference to the Diagnostic Criteria from DSM-IV, 
46-47 (1994).

The Board acknowledges that a GAF score is probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  However, the Board recognizes 
that the objective clinical findings are nevertheless more 
probative in making this important determination, as these 
findings more accurately portray the relevant symptoms of the 
veteran's PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  As the overall 
disability picture indicates that the veteran suffers from 
total social and occupational impairment, there is no 
justification for decreasing the rating for the veteran's 
PTSD on the basis of his GAF scores.  

In conclusion, the Board finds that the evidence of record 
demonstrates that, during the entire period on appeal, the 
veteran's symptoms warrant a 100 percent rating.  
In situations where there is an approximate balance of 
positive and negative evidence, the Board provides the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  
Here, the Board must resolve the benefit of the doubt in the 
veteran's favor and find that a 100 percent rating is in 
order.  

Finally, the evidence does not reflect that the veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.


ORDER


Entitlement to an evaluation of 100 percent for post-
traumatic stress disorder (PTSD) is granted, subject to the 
applicable law governing the award of monetary benefits.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


